DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 7/12/21 and the RCE filed on 8/10/21.
3.    Claims 1, 3 – 11 and 13 - 16 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 4, 8 and 12 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN (US 20130267319) and in view of Somers (US 20190354759).
6.	Regarding claims 1, 8 and 16, KUHN discloses a system for generating an input signal (i.e. input to the virtual assistant projector) for a video game (i.e. a virtual game associated with video display screen 108), the system comprising (abstract and paragraphs 21 and 22):
a receiving unit (i.e. interface 1304 suitable) configured to receive a video game output signal (i.e. standard game states) output by a video game playing device during the playing of a video game (paragraph 91; an interface 1304 suitable for receiving data communication representing standard game states 1306); 
a reasoning model (i.e. neural network 604) configured to determine an action (i.e. possible virtual dealer gestures 504 and possible virtual dealer speech 506) to take within the video game based on the received video game output signal (i.e. game state information described in paragraph 29), the reasoning model being configured to generate an independent representation (a representation in the network of nodes described in paragraphs 70 and 71, the network of nodes are independent representations (generalized/not specific to the video game) because the nodes themselves are not video game specific and they are not a part of the actual video game presentation, further, the nodes can be used in other data modeling/calculation projects) of the determined action that is generalized and not specific to the video game (i.e. the network of nodes described in paragraphs 70 and 71 are not specific to the video game 
and an encoding unit (i.e. game output converter) configured to translate the independent representation into an input signal and to provide the input signal to a video game playing device at which the video game is being played, thereby causing the determined action to be performed within the video game (abstract and paragraphs 22, 29, 70 and 71; a game output converter translates standard game states from the interface into animated behavior information and animated speech information for input to the virtual assistant projector).  
KUHN fails to explicitly disclose the following limitation:
wherein the input signal is indicative of at least one of: i. an input received  from a player via a peripheral device that is in communication with the video game playing device; ii. audio received via one or more microphones associated with the video game playing device; and iii. physical movement of a player captured by a camera associated with the video game playing device.
Somers teaches wherein the input signal (i.e. user inputs (signals)) emulate a playstyle of a human player as described in paragraph 58) is indicative of at least one of: i. an input received  from a player (i.e. the human player described in paragraph 58) via a peripheral device (i.e. input device 118) that is in communication with the video game playing device (i.e. computing system 102) (FIG. 1 and paragraphs 38 and 58; 
Somers also teaches provide the input signal to a video game playing device at which the video game (i.e. the video game described in the abstract) is being played, thereby causing the determined action (i.e. determined action associated with the user inputs emulate a playstyle of a human player) to be performed within the video game (abstract and paragraph 58).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified KUHN in view of Somers to include the aforementioned method in order to achieve the predictable result of enhancing player’s gaming experience (i.e. by providing the feature of using artificial intelligence for emulating player input/player playing style). 
7.     Regarding claims 3 and 13, KUHN also discloses the video game output signals comprise at least one of video signals and audio signals output by the videogame playing device (abstract and paragraph 96).  
8.	Regarding claim 4, KUHN also discloses an input feature extractor, the input feature extractor being configured to extract high-level features (i.e. game state information) from the video game output signals; and wherein the reasoning model is configured to generate a representation based on an input received from the input feature extractor (abstract and paragraphs 29, 70 and 71).
9.	 Regarding claim 14, KUHN also discloses identifying one or more features (i.e. game state information) within the received video game output signals; and wherein the 
10.	Regarding claim 15, KUHN also discloses determining a genre of the video game (i.e. the system can determine (recognize) from the standard game output described in the abstract, the game is a card game, hence the genre of the game is card game) for which video game output signals have been received; and determining whether the genre of the video game corresponds to a genre of video games (i.e. the genre of card game) for which actions have been previously determined and if it is, generating a representation of the determined action (abstract and paragraphs 21 and 86).  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	Claims 5 – 7 and 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN (US 20130267319) and in view of Somers (US 20190354759) and further in view of Nguyen (US 20130267319)
13.	Regarding claim 5
an autoencoder, the autoencoder being configured to receive input signals generated during the playing of a video game and to output respective representations of the received input signals.  
Nguyen teaches:
an autoencoder, the autoencoder being configured to receive input signals generated during the playing of a video game and to output respective representations of the received input signals (paragraph 9 and 27; the recurrent neural network is an autoencoder configured to receive an input sequence of data and generate an output sequence of data matching the input sequence). 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN and Somers in view of Nguyen to include the aforementioned method in order to archive the predictable result of improving the accuracy and efficiency of a gaming data analytic network. 
14.	 Regarding claim 6, Nguyen teaches the encoding unit is trained (i.e. via the training described in paragraphs 29 and 30) as part of the autoencoder, prior to the video game output signals (i.e. video game output signals described in paragraph 27) being received at the receiving unit (paragraph 9,27, 29 and 30).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN and Somers in view of Nguyen to include the aforementioned method in order to archive the predictable result of improving the accuracy and efficiency of a gaming data analytic network. 
Regarding claim 7, Nguyen teaches the reasoning model is trained to generate representations based on a comparison of the output of the autoencoder with an output of the encoding unit, the reasoning model being trained with video game output signals (i.e. video game output signals described in paragraph 27) that correspond with the input signals received at the autoencoder (paragraphs 9 and 27).
  	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN and Somers in view of Nguyen to include the aforementioned method in order to archive the predictable result of improving the accuracy and efficiency of a gaming data analytic network.
16.	Regarding claim 9, Nguyen teaches receiving input signals generated by players during the playing of a video game; training an autoencoder (i.e. the autoencoder described in paragraph 9) to generate representations of the received input signals; and training a reasoning model to generate the representations of the determined action, based on an output of the autoencoder (paragraphs 9 and 27).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN and Somers in view of Nguyen to include the aforementioned method in order to archive the predictable result of improving the accuracy and efficiency of a gaming data analytic network.
17.	Regarding claim 10, Nguyen teaches the autoencoder comprises a decoder and encoder; and wherein the trained encoder is used to translate the representation of the determined action into an input signal that is to be provided to the video game playing 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN and Somers in view of Nguyen in view of Nguyen to include the aforementioned method in order to archive the predictable result of improving the accuracy and efficiency of a gaming data analytic network.
18.	Regarding claim 11, Nguyen teaches sequence to sequence learning is used to train the autoencoder (paragraph 9).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN and Somers in view of Nguyen in view of Nguyen to include the aforementioned method in order to archive the predictable result of improving the accuracy and efficiency of a gaming data analytic network.

Response to Arguments
19.	Regarding Claims 1, 3 – 11 and 13 – 16, the applicant argues the combination of KUHN and Kouno fail to explicitly teach the newly amended limitation of the claims (Remarks, pages 6 - 9).
	The examiner agrees. However, the new rejection of KUHN and Somers teach all the newly amended limitations of claims 1, 3 – 11 and 13 – 16 (see rejection above for details).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715